EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1Name and Address of Company Midway Gold Corp. (the “Company”) Point at Inverness, Suite 280 8310 South Valley Highway Englewood, Colorado U.S.A.80112 Item 2Date of Material Change May 28, 2014 Item 3News Release The news release was disseminated on May 28, 2014 by the BusinessWire newswire service and through other various other approved public media. Item 4Summary of Material Change The Company announced a substantial resource increase at its Gold Rock project located only 10.5 km to the southeast of its construction-stage Pan project in White Pine County, Nevada. The Company has received an updated NI 43-101 resource estimate for Gold Rock to include results from its 2012-2013 drill program. The updated resource estimate is effective as of May 27, 2014 and was prepared by Global Resource Engineering. The drilling has resulted in a 65% increase in Measured & Indicated resources, as well as a 62% increase in Inferred resources. Item 5Full Description of Material Change For full details please see a copy of the Company’s news release dated May 28, 2014 attached as Schedule “A” hereto. Item 6Reliance on subsection 7.1(2) of National Instrument 51-102 Not Applicable Item 7Omitted Information None Item 8Executive Officer The following executive officer of the Company is knowledgeable about the material change and this Report: Kenneth A. Brunk, Chairman, President and CEO Phone: (720) 979-0900 Item 9Date of Report May 29, 2014 Schedule ‘A’
